Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. As to claim 1, references Palmer, Bacallao, Greenberger, Watson and Purves have been made of record as teaching an augmented reality pharmacy system, comprising: a wearable device including a transparent display, a speaker, a video camera, a microphone, and an input element, the wearable device configured so that a user can see an object through the transparent display and information related to a pharmacy task on the transparent display; and a server including computer-executable instructions configured to provide: a task management module, configured to receive a prescription fulfillment request, assign the prescription fulfillment request to the user for fulfillment, and verify the prescription fulfillment, a biometric module configured to identify the user or a patient using data captured by the wearable device, a drug identification module, configured to identify, via the server, a drug identified in the prescription fulfillment request and retrieve drug-related information from a standardized drug database related to the identified drug, a content generation module, configured to send and receive images, audio, and text related to the prescription fulfillment request to and from the wearable device, an image learning module, configured to analyze a video camera image to determine a pill count, and a wayfinding module, configured to determine and display a route from the user's position to the identified drug's shelf location, on the transparent display.
However, none of the prior art teaches or suggests the step of retrieving drug related information further including one or more pill form images, a content generation module, configured to send and receive images, audio, and text related to the prescription fulfillment request including an image of a drug label having drug-identifying information and an image of a plurality of fulfillment pills to and from the wearable device, an image learning module, configured to analyze a video camera image to determine a pill count, a verification module configured to verify whether the drug-identifying information on the drug label matches the drug identified in the drug fulfillment request and to verify that at least one of the fulfillment pills match at least one of the pill form images, as presently claimed.

Claims 13-20 are allowed. As to claims 13 and 18, Palmer, Bacallao, Greenberger, Watson and Purves teach an augmented reality pharmacy fill station system, comprising: a wearable device configured to provide information related to a pharmacy task to a user; and a server including computer-executable instructions that when executed cause the server to; receive, via the server, a fulfilment request having prescription information identifying a drug, drug dosing, drug pill count, and a patient, receive, via the wearable device, over an encrypted network, an image of a drug label having drug-identifying information, verify, via the server, whether the drug identifying information on the drug label matches the drug identified in the fulfillment request, generate, via the server, an alert on the wearable device indicating whether the drug-identifying information on the drug label matches the drug identified in the fulfillment request.
However, the combined teachings as applied above does not expressly teach or suggest receiving, via a database, standardized drug information related to the identified drug, including a drug identifier, an image of a drug barcode, and one or more pill form images, displaying, via the wearable device, at least a portion of the standardized drug information, receiving, via the wearable device, an image of a plurality 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616